 GOOCH BLUE RIBBON MEATSGooch Blue Ribbon Meats, a Division of GoochPacking Company, Inc. and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, District Local No. P-777, Petitioner.Case 16-RC-7447September 22, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 27, 1977, the Regional Director forRegion 16 issued a Decision and Order in the above-entitled proceeding in which he dismissed thepetition filed herein, finding inappropriate thePetitioner's requested unit of employees at theEmployer's Midland, Texas, meat processing plant,on the basis that the only appropriate unit must alsoinclude employees at the Employer's Abilene, Texas,meat processing plant. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director's decision, on the grounds, interalia, that in finding the requested unit inappropriatehe departed from precedent.The National Labor Relations Board, by telegraph-ic order dated June 10, 1977, granted the request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Petitioner contends that the Regional Directorerred in finding the requested single-plant unitinappropriate by (I) failing to follow the decision inCase 16-RC-5435, involving the same operations, inwhich it was found that a requested unit of all plantemployees at the Abilene facilities was appropriate,'absent any showing of substantial changes in theoperations since that time; (2) failing to note the 150-mile geographic separation of the plants and theabsence of temporary interchange of employeesbetween them; and (3) giving insufficient weight tothe degree of autonomy exercised by the Midlandi Decision and Direction of Election issued April 29, 1970, by RegionalDirector Elmer Davis. Pursuant thereto. on September 14. 1970, Amalga-mated Meat Cutters and Butcher Workmen of North America. AFL-CIO,District Local Union P-54, was certified as the representative of the unitfound appropriate. There is no testimony in the record as to whether or nota collective-bargaining relationship was established for the certified unit. In232 NLRB No. 50plant manager in day-to-day labor relations. We findmerit in these contentions.The Employer and Gooch Packing Company, Inc.,herein called Gooch Packing, which comprise asingle corporate entity, are engaged in meat productprocessing at their facilities in Abilene and Midland,which are approximately 150 miles apart. GoochPacking employs about 380 employees at its Abilenefacilities where it slaughters livestock and processescarcasses into various products. The Employer,which further processes meat into special cuts forhotels, restaurants, and other institutional customers,has approximately 60 employees at the Midlandplant and 15 at the Abilene plant.It is undisputed that there is substantial productintegration and interdependence between the twoplants. The Employer's principal office is in Abilene.Officers and staff based there perform supportservices such as personnel, accounting, livestockpurchasing, and sales management for both plants.Production policies and operations are under theoverall control of the operations vice president whospends approximately 20 percent of his time at theMidland plant. All employees receive the sameemployee handbook, are subject to the same policiesas to conduct, merit increases, and promotions, andare under the same benefits plans. The payroll ishandled in Abilene with checks drawn on Abileneand Midland banks for employees of the respectiveplants. Employees of like classifications are compar-ably paid and all participate in a profit-sharing planfunded from revenues of both plants.The Employer introduced evidence of four perma-nent personnel transfers between the Midland andAbilene plants, at least three of which were at therequest of the employee. Employees retain seniorityupon being transferred. As indicated, the plants are150 miles apart, and there is virtually no temporaryinterchange of employees. There is evidence thatMidland employees help Abilene drivers unload ordeliver meat in the Midland area, and that Abileneemployees help Midland drivers in the Abilene area.The 15 employees of the Employer stationed inAbilene process beef into special cuts for theEmployer's institutional customers in Abilene.At the Midland plant there is a plant manager, JoeEllis, and four stipulated supervisors-J. D. Avery,head supervisor of processing; Danny Ellis, steakdepartment supervisor; Raymond Gonzales, ship-ping department supervisor; and E. O. Douglas,maintenance supervisor. In the earlier decision inview of the Employer's contention that the only appropriate unit hereinmust encompass employees of both plants, and the absence of any assertionby the Petitioner as to bargaining history at the Abilene plant, we infer thatthere is no controlling history of bargaining for the unit of Abilene plantemployees.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 16-RC-5435, it was stated that the Midlandplant manager hires, discharges, promotes, lays off,and recalls employees subject only to review by thepersonnel director at Abilene for compliance withcompany policy. The record in the instant casereveals that he retains the same authority subjectonly to general policies and decisions from Abilene.The personnel director testified that he does notreview hires by the Employer's plant manager on aregular basis.In view of the foregoing we find, contrary to theRegional Director, that there is insufficient evidencein the record to rebut the presumption favoring theappropriateness of the requested single-plant unit.2Clearly, the Midland plant manager has substantialautonomy in the control of day-to-day labor rela-tions matters. Also, the two plants are 150 milesapart and there is no significant employee inter-change between them.2 Dixie Belle Mills. Inc., 139 NLRB 629 (1962); Duluth Avionics, Guidance& Control Systems Division of Litton Systems, Inc., 156 NLRB 1319 (1966);Bourns Inc.. 217 NLRB 21 (1975); Szabo Food Services, Inc., 219 NLRB 538Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaning of Sections 9(c)(l) and 2(6) and (7) of theAct; and that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees, including truck-drivers, employed by the Employer at its Mid-land, Texas, plant, excluding office clericalemployees, professional employees, technicalemployees, guards, quality control employees,and supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.](1975). While, as stated by the Regional Director, the employerwide unit ispresumptively appropriate, as one of the units set forth in the statute, in theinstant case there is no labor organization seeking to represent that unit.278